Citation Nr: 0113512	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  97-33 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for status post left 
knee arthroplasty with history of removal of semilunar 
cartilage, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In September 1999, the Board remanded the issue on appeal for 
further development.  It has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
muscle weakness and atrophy, painful and limited motion, and 
instability.

2.  The veteran's left knee disability is not manifested by a 
severe degree of painful motion, muscle weakness, atrophy, or 
instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
status post left knee arthroplasty with history of removal of 
semilunar cartilage have not been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5055 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Background

His service medical records show that in May 1943, the 
veteran twisted his left knee while going over an obstacle 
course.  He was diagnosed with a rupture of the medial 
semilunar cartilage and strain of the medial collateral 
ligament.  In September 1943, he underwent surgery for 
removal of the medial semilunar cartilage in the knee and 
plication of the medial collateral ligament.  His post-
operative course was slow and was characterized by his 
continuing complaints of pain and weakness in the knee.  In 
February 1944, the hospital Disposition Board discharged him 
to limited duty.  Examination had revealed that the knee 
joint had become somewhat relaxed with anterior-posterior 
movement - - a feature that was thought to indicate weakness 
of the cruciate ligament - - but was otherwise stable.  In 
the report of his October 1945 separation examination, it was 
observed that the left knee was slightly unstable.  

By rating decision dated in December 1945, service connection 
was granted as of October 7, 1945 for internal derangement of 
the left knee with post-operative scar, and a 10 percent 
evaluation was assigned from that effective date.  In June 
1975, the evaluation was increased to 20 percent from January 
29, 1975.  

In March 1994, the veteran had surgery on his left knee 
again.  The procedure, performed at a VA medical center (MC), 
was a total arthroplasty to address severe degenerative joint 
disease.  Conservative treatment (nonsteroidal anti-
inflammatory medications, intra-articular injections, and 
activity modification) had not relieved the pain that the 
veteran had been experiencing with the condition.  He was 
discharged in April 1994 with a diagnosis of left knee 
degenerative joint disease.  It was noted in the discharge 
summary that he was ambulating with the aid of a walker, had 
improved his left knee range of motion with kinesitherapy - - 
passive range of motion was reported as 0-90 degrees- -and 
had seen an increase in the strength of his left quadriceps 
femoris muscles.  

In May 1994, the RO issued a rating decision increasing the 
evaluation of the left knee disability.  A 100 percent 
evaluation was granted under 38 C.F.R. § 4.30 from March 10, 
1994, the first date of the veteran's hospitalization for the 
knee surgery, to May 31, 1994.  Under 38 C.F.R. § 4.71, 
Diagnostic Code 5055, a 100 percent evaluation was 
established from June 1, 1994 to June 1, 1995, and a 30 
percent rating thereafter, subject to the results of 
reexamination of the disability.  The veteran filed a notice 
of disagreement with, but did not perfect his appeal of, that 
rating decision.  

In October 1996, there were submitted VAMC treatment records 
that included the documentation of the 1994 surgery and 
hospitalization and records of follow-up outpatient 
treatment.  The outpatient treatment records show that the 
veteran continued to complain of left knee pain after the 
surgery.  During an orthopedic consultation in July 1995, he 
said that because of such pain, he could not ambulate without 
a supporting device.  On that occasion, he exhibited left 
knee range of motion of 0-115 degrees, with crepitus.  When 
seen for an orthopedic evaluation in January 1996, the 
veteran reported that he had been having persistent pain with 
walking since his knee replacement.  At that time, his left 
knee range of motion was recorded as 90 degrees of flexion 
and "180" degrees of extension.  He was assessed with 
chronic left knee pain and referred for trial a 
transcutaneous electrical nerve stimulation (TENS) unit for 
the condition.  Two days later, after a two-day trial of the 
TENS unit, although observed to be walking with a slight limp 
on the left side, he reported that the device had brought him 
significant relief.  His left knee range of motion was 
measured as 0-100 degrees, but motion was accompanied by 
generalized complaints of pain.  It is reflected in the note 
concerning this evaluation that he was prescribed a TENS unit 
for permanent use.  During an orthopedic consultation in July 
1996, the veteran complained of having intermittent left knee 
pain.  His left knee range of motion was measured as 0-90 
degrees.  No effusion, warmth, erythema, or instability of 
the left knee was found.  The assessment was status post left 
knee replacement with mild pain.  

In November 1996, in the rating decision that the veteran now 
appeals, the RO denied an evaluation in excess of 30 percent 
for the left knee disability.

In December 1997, the veteran submitted a VA Form 9, Appeal 
to Board of Veterans' Appeals, in which he stated that he 
suffered "constant severe pain" in his left knee with "the 
slightest motion" or even while sitting.  He said that he 
had to use a cane to walk.  He informed the RO that he had 
just been examined at a VAMC.  The RO obtained the pertinent 
record, dated in December 1997.  It notes that the veteran 
had "some symptoms of discomfort" with his left knee for 
which he used topical analgesics and that he walked with a 
cane.  Physical examination was said to have revealed 
"fairly good" stability of the left knee medially and 
laterally and a negative drawer test for cruciate ligament 
rupture.  No significant atrophy of the left thigh was 
identified- - its width was found to be the same as that of 
the right.  Range of motion in the left knee was reported as 
11 degrees short of full extension and 95 degrees of flexion.  
The X-rays taken at the same time identified a prosthetic 
replacement of the left knee joint and said that the 
anatomical alignment of the prosthetic devices was good.  The 
diagnosis entered for the consultation was "[p]ostoperative 
status meniscectomy, left knee with progressive traumatic 
osteoarthritis, ultimately resulting in left total knee 
replacement with some limitation of motion . . . ."

Additional VA outpatient treatment records dated from April 
1997 to September 1998 show that the veteran continued to 
complain of pain in his left knee and to receive conservative 
treatment therefor.

A VA orthopedic examination was performed in October 1998.  
The examination report reflects that the veteran exhibited a 
mildly antalgic gait on the left side and told the examiner 
that he used a walker or cane occasionally.  During physical 
examination, his left quadriceps femoris was found to have 2 
cm of atrophy.  His left knee range of motion was 
characterized in the report of the examination as "5 degrees 
of flexion contracture with further flexion to 90 degrees."  
The examiner noted the presence of a "well-healed 20 cm 
median parapatellar incision" on the left knee with 
"palpable subcutaneous sutures" in the retinaculum.  The 
examiner identified no joint effusion or tenderness 
associated with the left knee.  The veteran appeared to feel 
no increased pain with palpation of the patellofemoral joint, 
but he was observed to display "some mild weakness" on 
extending his quadriceps femoris muscle.  X rays taken of the 
left knee in connection with the examination demon-strated 
that the prosthesis was in anatomical alignment.  The 
examination resulted in a diagnosis of "[p]ost-traumatic 
arthritis, left knee" and "[p]ostoperative left knee total 
arthroplasty."

VA outpatient treatment records dated from January 1998-
October 1999 were associated with the claims file.  These 
show that the veteran continued to report pain in his left 
knee.  Private physicians' records dated in 1999 and 2000 
were to the same effect.

In March 2000, another VA orthopedic examination was 
performed.  The report of the examination includes an account 
of the veteran's complaints concerning his left knee 
disability.  The veteran told the examiner that he was never 
completely free of pain in his left knee, whether ambulating, 
sitting, or standing, and that this pain interfered with his 
everyday functioning and sleep.  (It was noted that he took 
amitriptyline.)  The veteran said that his left knee was 
unstable and that he had fallen at least twice as a result.  
The examiner observed that the veteran walked with a slow 
gait and using a cane.  The examiner noted, however, that the 
veteran had enough functional capacity to undress and dress 
again during the appointment, as well as to mount and get off 
the examination table (but using only his right leg for 
support).  

The examiner commented that the veteran's skin seemed thin 
but was in keeping with his age.  The presence of a "20 cm 
long medial anterior scar which is well healed and 
nonadherent and nontender" was identified.  Physical 
examination showed that the left knee was stable to varus and 
valgus stress, both when fully extended and when flexed at 30 
degrees.  Left knee range of motion, both passive and active, 
was measured as 0-105 degrees and noted to be without 
significant crepitus.  However, it was observed that the 
veteran reported feeling pain at the end point of flexion.  
Likewise, it was observed that the veteran reacted with pain 
when his knee was palpated, and the examiner found the knee 
to be tender.  Drawer sign and Lachman's test were negative.  

Assessment of the muscles in the left lower extremity showed 
that the left thigh and calf were 3/4 and 1/4 of an inch, 
respectively, smaller in circumference than their right 
counterparts and that the left quadriceps femoris and 
hamstring muscles displayed a lower grade of contraction than 
those on the right.  The veteran evinced mild pain in the 
medial region of his left knee when the quadriceps femoris 
was fully extended.  X-rays of the left knee taken in 
connection with the examination were reported by the 
orthopedic examiner as showing a total knee arthroplasty with 
the components in stable and satisfactory position.  

The examination resulted in a diagnosis of "[l]eft total 
knee arthroplasty, performed in 1994, with moderate loss of 
flexion motion."  In the diagnosis, the examiner commented 
that the pain and loss of motion in the left knee evinced by 
the veteran were the direct result of his left knee 
disability.  The examiner opined that while the veteran might 
be having weakened movement, incoordination, and fatigue of 
his left leg because of his left knee condition, it was more 
likely that these functional impairments were caused by a 
spinal disorder of his.  However, the examiner also observed 
that the left thigh and calf did display atrophy, albeit 
mild, and that this was consistent with the veteran's long 
history of left knee problems.

VA outpatient treatment records for the period October 1999 
to September 2000 were associated with the claims file.  
These documented diagnoses of severe degenerative joint 
disease, as well as Paget's disease of the bone, and showed 
that the veteran continued to have left knee pain that was 
treated conservatively with limited success.

ii.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 2, 2000 during the pendency of this appeal.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  As the new law is applicable 
to all claims filed on or after its date of enactment or 
filed before the date of enactment and not yet final as of 
that date, see Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, then, unless Congress has 
provided otherwise, the version most favorable to the 
appellant will apply), it applies to the instant claim.  
Under the VCAA, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for a benefit before adjudicating that claim.  Thus, the new 
law requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  The new law also provides that 
VA must make reasonable efforts to obtain records pertinent 
to a claim, and if the records cannot be secured, must so 
notify the claimant.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Furthermore, under 
the new law VA must supply a medical examination or opinion 
if such is necessary to make a decision on a claim for 
compensation.  Id.

The Board finds that through the actions that it took in 
developing the record of this claim, including those taken in 
compliance with the September 1999 Remand, the RO fulfilled 
the duties arising under the VCAA.  The file reflects that 
the RO has notified the veteran and his representative of 
what evidence was needed to substantiate the claim and has 
obtained pertinent medical records, including those 
identified by the veteran.  As well, the RO has provided the 
veteran with VA examinations so that findings needed to 
decide the merits of claim could be made. 

As the veteran was afforded the notice and assistance that 
the VCAA requires VA to render before adjudicating a 
compensation claim, the Board concludes that he will not be 
prejudiced by its deciding his claim at this time rather than 
remanding it to the agency of original jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  In the rating of disabilities, it 
is not expected that all cases will show all the findings 
specified for a particular evaluation under a diagnostic code 
in the rating schedule.  At the same time, findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The claimant is entitled to 
receive the highest possible evaluation afforded by the 
rating schedule regardless of the diagnostic code.  38 C.F.R. 
§ 4.7.  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).

The history of the veteran's disabilities has been noted.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's right knee disability is currently rated at 30 
percent under Diagnostic Code 5055, pertaining to knee 
replacement.  Under Diagnostic Code 5055, an evaluation of 
100 percent is to be assigned for one year following 
implantation of the prosthesis.  Thereafter, a 60 percent 
rating is warranted when there are chronic residuals of the 
knee replacement consisting of severe painful motion or 
weakness in the affected extremity.  When there are 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability is to be rated by 
analogy under Diagnostic Codes 5256, 5261, or 5262, and a 
mimimum evaluation of 30 percent is to be assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2000). 

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 
4.71a Diagnostic Code 5256 (2000).

Under Diagnostic Code 5261, limitation of extension of the 
leg to 30 degrees warrants a 40 percent evaluation.  A 50 
percent evaluation is warranted when extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  

Under Diagnostic Code 5262, pertaining to impairment of the 
tibia and fibula, a 30 percent evaluation is warranted where 
there is malunion of a tibia and fibula with marked knee or 
ankle disability.  Nonunion of the tibia and fibula with 
loose motion and requiring a brace, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).

As noted above, the veteran's status post left knee 
arthroplasty with history of removal of semilunar cartilage 
was evaluated at 100 percent under Diagnostic Code 5055 from 
June 1, 1994 to June 1, 1995, following implantation of the 
prosthesis, and at 30 percent thereafter.  The initial 
question before the Board is whether the disability picture 
presented since the date as of which the 30 percent rating 
under Diagnostic Code 5055 took effect is closer to that 
contemplated by a 60 percent or a 30 percent rating under 
that provision.  38 C.F.R. § 4.7.

The Board finds that an evaluation greater than 30 percent 
under Diagnostic Code 5055 is not warranted.  The 60 percent 
rating authorized under this provision contemplates that the 
specified residuals of the knee replacement - - painful 
motion or weakness in the affected area - - will be not only 
chronic but also severe.  Unquestionably, the medical 
evidence shows that the veteran has pain with motion of his 
left knee and both atrophy and weakness of associated 
muscles.  Such findings were rendered during the March 2000 
VA orthopedic examination and also, in whole or in part, 
during the October 1998 VA orthopedic examination and 
outpatient treatment sessions.  Furthermore, his medical 
records, which consistently document complaints of left knee 
pain, are credible evidence that his left knee disability 
does bring the veteran persistent pain, even if, as is also 
suggested by the commentary in those records upon the 
diagnosis of Paget's disease, his musculoskeletal pain may 
have other causes as well.  However, although the veteran 
contends essentially that his left knee pain and associated 
muscle weakness are severe, the clinical assessments are 
otherwise.  

Both the muscle atrophy and weakness, as measured on 
examination, and the pain evinced by the veteran with motion 
of his left knee have been characterized since the knee 
replacement surgery as no more than mild.  Thus, the 
veteran's left knee disability does not approximate the 
criteria for a rating of 60 percent under Diagnostic Code 
5055.

However, the next lower denominated rating under Diagnostic 
Code 5055, 30 percent, is a minimum evaluation that is 
subject to increase under Diagnostic Codes 5256, 5261 or 
5262.  Therefore, the veteran's current left knee disability 
must be reviewed under these provisions as well.

Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Dinsay v. Brown, 9 Vet App 79 (1996) 
(quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).  
However, the record indicates that the veteran retains 
significant motion in his left knee.  Thus, there is no 
medical evidence that the veteran's left knee is ankylosed so 
as to warrant a rating under Diagnostic Code 5256.  

Nor do the medical findings of record not show that the 
veteran's left knee disability involves malunion or nonunion 
of the tibia and fibula.  X-ray examinations have never been 
reported as showing either condition.  Accordingly, the 
veteran's left knee disability does not warrant a rating 
under Diagnostic Code 5262.  

The Board does not find that the evidence of record supports 
a rating of the veteran's left knee disability greater than 
30 percent based upon limitation of extension of the knee 
under Diagnostic Code 5261.  The normal range of motion in 
the knee is from 0 to 140 degrees. 38 C.F.R. § 4.70, Plate II 
(2000). The most recent VA examination, that of March 2000, 
showed a range of motion of from 0 degrees (extension) to 105 
degrees (flexion), with pain on the extremes.  Thus, the 
veteran displayed extension- - at 0 degrees - -that is 
regarded by regulation as full, not limited, and therefore 
does not merit an evaluation under the rating provision.  See 
38 C.F.R. §§ 4.70, Plate II, 4.71a, Diagnostic Code 5261.  
Nor do any but one previous range of motion studies of record 
document knee extension less than full as defined by 
regulation.  See 38 C.F.R. § 4.70, Plate II (2000). (The 
exception, the outpatient treatment record of January 1996, 
stating that the veteran had "180" degrees of extension, 
which is anomalous or merely the result of measuring 
backwards and means that the veteran had a full range of 
motion.)  The Board notes that the evidence shows that the 
veteran has pain with extension of his left knee.  However, 
as is indicated below, pain with extension of the left knee 
will not produce a compensable evaluation under Diagnostic 
Code 5261, and therefore under Diagnostic Code 5055, greater 
than 30 percent.  

Because the veteran is entitled to the highest possible 
evaluation for his left knee disability regardless of the 
diagnostic code, 38 C.F.R. § 4.7, it must be considered an 
evaluation in excess of 30 percent is warranted under another 
provision or provisions of the rating schedule.  The medical 
evidence of record establishes that the veteran's left knee 
disability includes arthritis and that this pathology has 
been identified with x-rays.  Diagnostic Code 5003 provides, 
in pertinent part, that when degenerative arthritis has been 
established by x-ray findings, it will be rated under 
applicable diagnostic codes on the basis of limitation of 
motion of the specific joint involved.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
addition to Diagnostic Code 5261, pertaining to extension, 
limitation of motion of the knee is addressed by Diagnostic 
Code 5260, which concerns flexion.  When limitation of motion 
has been shown under one or both of these Diagnostic Codes, 
but to a degree that warrants no more than a noncompensable 
rating, a rating of 10 percent is to be assigned for each 
major joint or group of minor joints affected, to be 
combined, not added.  See 38 C.F.R. §  4.71a, Diagnostic Code 
5003.  (For the purpose of rating disability from arthritis, 
the knee is considered one major joint.  See 38 C.F.R. 
§ 4.45(f) (2000)). 

The Board finds that the clinical record contains 
satisfactory evidence that the veteran has pain with motion 
of his left knee.  Pain, including pain with motion, has been 
the paramount complaint of the veteran concerning his left 
knee, and the complaint has been confirmed by objective 
medical judgment.  As has been observed, the evidence of 
record shows that the veteran has had left knee extension 
that is full as defined by regulation, see 38 C.F.R. § 4.70, 
Plate II (2000), and thus is neither compensable nor 
cognizable under the applicable schedular rating provision. 
The record shows, moreover, that he has exhibited left knee 
flexion that is regarded as less than full under the 
pertinent regulation, but likewise not to a degree that 
represents a compensable or a cognizable limitation under the 
applicable rating provision.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  During the March 2000 VA examination, 
left knee flexion was found to be 105 degrees.  Previous 
range of motion testing of record identified flexion limited 
to as much as 90 degrees.  However, a 30 percent evaluation 
Diagnostic Code 5260 (the maximum available) requires that 
flexion of the leg be limited to 15 degrees.  To warrant a 
noncompensable evaluation, flexion must be limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2000).  
Thus, the veteran's left knee disability does not warrant 
even the 10 percent evaluation provided by the terms of 
Diagnostic Code 5003 for cognizable though noncompensable 
limitation of motion.

Regulation 38 C.F.R. § 4.59 provides that painful motion is 
an important part of the disability represented by arthritis.  
See 38 C.F.R. § 4.59 (2000).  Both this regulation, which 
pertains to arthritis specifically, and 38 C.F.R. §§ 4.40 and 
4.45, which pertain to the rating of any disability on the 
basis of limitation of motion, require consideration of 
functional loss stemming from pain, and the medical 
observations and findings in this case indicate that the 
veteran has incurred such functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1999).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
interpreted these regulations as requiring that VA obtain 
examinations in which the examiner determines whether the 
subject disability is manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
supra.

The Board's remand was intended in part to obtain information 
as to functional impairment as envisioned by DeLuca.  The 
examination afforded in response to the remand shows that the 
veteran had pain only on the extremes of motion.  Those 
extremes were far in excess of the limitation necessary for a 
higher evaluation on the basis of limitation of motion.  
Since he was able to approximate those extremes before 
experiencing pain, he does not have functional limitation 
that resulting in additional limitation of motion such as 
would warrant a higher evaluation.  

Whereas the evaluation of the same disability manifestations 
under different Diagnostic Codes is to be avoided, 38 C.F.R. 
§ 4.14 (2000), separate disability ratings are in order when 
different disabling manifestations are encountered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  VA General Counsel has 
held that separate evaluations are available for arthritis 
(as disclosed by x-rays) under Diagnostic Code 5003 and for 
instability of the knee under Diagnostic Code 5257 if both 
are clinically present and compensable.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998).  Separate ratings are not foreclosed when, as would 
be the case here, the compensable arthritis rating is based 
not on any actual limitation of motion, but only on pain with 
motion.  VAOPGCPREC 9-98.  Although the report of the March 
2000 VA examination states that his left knee showed no 
instability when varus and valgus stress was applied, there 
is evidence elsewhere in the record- -for example, findings 
in December 1997 as well as his own reports- -that the 
veteran has had some instability in that knee.  Because a 
claimant is entitled to received the highest possible 
evaluation of the disability in question, the applicability 
of these precedents must be considered, and the disability 
must evaluated as well under Diagnostic Code 5257.  The 
veteran is entitled to a compensable rating of 10 percent for 
his left knee arthritis under Diagnostic Code 5003 on the 
basis of pain with motion.  The issue, then, is whether a 
separate evaluation under Diagnostic Code 5257 would result 
in an overall evaluation of his left knee disability in 
excess of 30 percent.  

Under Diagnostic Code 5257, a 20 percent evaluation is to be 
assigned for moderate recurrent subluxation or lateral 
instability of the knee.  A 30 percent evaluation is 
warranted when the condition is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2000).  However, the Board finds that 
the medical evidence does not support assignment of the 30 
percent rating.  The evidence of record, including the 
accounts given by the veteran himself, indicates that that 
his left knee instability is no more than moderate, if that.  
Therefore, separate evaluations of the left knee disability 
under Diagnostic Codes 5003 and 5257 would not amount to a 
rating in excess of that now in effect under Diagnostic Code 
5055.

The Board has reviewed other provisions of the rating 
schedule pertinent to the disability at issue, Diagnostic 
Codes 5258 (pertaining to dislocation of the semilunar 
cartilage), 5259 (pertaining to symptomatic removal of the 
semilunar cartilage), and 5263 (pertaining to genu 
recurvatum).  However, none of these Diagnostic Codes afford 
the possibility of an evaluation in excess of 30 percent.  

The record indicates that the veteran also has one or more 
scars from his knee surgeries.  Separate ratings may be 
provided for disfiguring scars and painful scars.  Esteban.  
Scars are evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 
(2000).  Diagnostic Code 7804 provides that scars that are 
superficial, tender, and painful on objective demonstration 
will be assigned a 10 percent evaluation.   Here, however, 
there is no evidence that the scars have resulted in any 
symptoms.  Therefore, the veteran's scar or scars are not 
compensable under Diagnostic Code 7804.  Moreover, by its 
plain language, the minimum 30 percent rating provided under 
Diagnostic Code 5055 contemplates all of the residuals of a 
knee replacement unless a higher evaluation is otherwise 
warranted under that diagnostic code, or the other specified 
diagnostic codes for evaluating intermediate levels of 
disability.  

Finally, the Board has considered whether an evaluation in 
excess of 30 percent is warranted on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) for the veteran's status post 
left knee arthroplasty with history of removal of semilunar 
cartilage for any time after termination of the 100 percent 
rating under diagnostic Code 5055.  However, the evidence of 
record does not suggest that the left knee disability in this 
case is unusual and exceptional in nature.  There is no 
indication that the condition ever has required frequent 
hospitalization after the arthroplasty that was performed in 
March 1994, or that it is such that would markedly interfere 
with employment, so as to render impractical the application 
of schedular standards.  Therefore, an extraschedular 
evaluation is not in order.  38 C.F.R. § 3.321(b)(1) (2000).

In light of the foregoing, the appeal is denied.


ORDER

An increased evaluation for status post left knee 
arthroplasty with history of removal of semilunar cartilage, 
currently evaluated as 30 percent disabling, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

